MEMORANDUM OPINION

                                          No. 04-11-00430-CR

                                         IN RE Jason MIEARS

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Phylis J. Speedlin, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: July 6, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 22, 2011, relator Jason Miears filed a petition for writ of mandamus. The court

has considered relator’s petition and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petitions for writ of mandamus are DENIED. See TEX. R. APP. P.

52.8(a).

                                                                   PER CURIAM

DO NOT PUBLISH




1
  This proceeding arises out of Cause Nos. 2009-CR-6566, 2009-CR-6567, 2009-CR-6568, and 2009-CR-6569,
styled State of Texas v. Jason Miears, pending in the 379th Judicial District Court, Bexar County, Texas, the
Honorable Ron Rangel presiding.